Citation Nr: 0635547	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1947 to 
August 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for a bilateral foot condition.  The veteran filed a notice 
of disagreement (NOD) in December 2002, and the RO issued a 
statement of the case (SOC) in September 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2003.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2004.  A transcript of the hearing 
is of record.

In March 2006, the Board found that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a bilateral foot 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2006, the Court granted the joint motion to vacate 
the Board's decision, and remanded the case to the Board for 
action consistent with the motion.

In October 2006, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision on the claim for whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a bilateral foot 
disorder is set forth below.  The claim for service 
connection for a bilateral foot disorder, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  In May 2001, the RO denied the veteran's claim for 
service connection for a bilateral foot condition.  Although 
the RO notified him of the denial in a June 2001 letter, the 
veteran did not initiate an appeal.  

2.  The evidence received since the May 2001 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim, and 
is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The May 2001 RO decision, which denied the claim for 
service connection for a bilateral foot condition, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
bilateral foot disorder are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) was enacted in November 
2000.  This law redefines the obligations of VA to the 
appellant with respect to claims for VA benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.


II.  Analysis

The veteran's claim for service connection for a bilateral 
foot disorder previously was considered and denied.  In a May 
2001 decision, the RO denied the veteran's claim for service 
connection for a bilateral foot condition.   The evidence of 
record then consisted of the veteran's service medical 
records (which reflect no complaints, findings or diagnosis 
of a bilateral foot disorder), as well as post-service VA 
treatment records and private medical records.  

The VA treatment records dated in October 1999 and May 2000 
show treatment for the veteran's foot with the veteran 
reporting that he had broken ankles in service.  The veteran 
was diagnosed with bilateral foot pain and a May 2000 X-ray 
showed subluxation of the proximal phalanx of the right fifth 
toe.  A July 2000 letter from a private podiatrist, K.H., 
D.P.M., stated that the veteran reported that while in 
service his feet slid underneath a part of the ship where the 
feet became lodged and he had to have them extricated.  He 
stated his feet had been hurting since service.  Findings 
from the examination showed quite a bit of bony proliferation 
probably consistent with some type of trauma to the foot.  
The podiatrist stated that there was no way to tell if the 
veteran's service was the cause of his foot disability 
because he had not seen the foot before service, but it was 
very possible that the veteran's reported in-service accident 
could have caused his current foot disability.

In May 2001, the RO denied the veteran's claim for a 
bilateral foot disorder because the veteran's service medical 
records did not substantiate the veteran's report of an 
accident in service that caused a foot disorder.  Although 
notified of the denial in a June 2001 letter, the veteran did 
not initiate an appeal.  Hence, that decision is final as to 
the evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
38 U.S.C.A. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed a current claim for service connection for 
a bilateral foot disorder in October 2002.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the May 2001 RO rating decision, evidence added to the 
claims file primarily consists of private medical records, VA 
treatment records dated from July 2003 to July 2005, and lay 
statements.  

Specifically, a December 2002 letter from a private 
physician, R.O., M.D., indicates that the veteran was his 
patient for approximately 30 years, from 1963 to 1992.  The 
physician stated that on a history and physical that he 
conducted in February 1980, he noted on the veteran's review 
of systems that the veteran had fractured feet when he was in 
service.  The physician stated that as he had been associated 
with the veteran's care for all of these years, as far as he 
knew, the veteran had never told any untruths about his past 
medical history, so he had no reason to doubt that the 
veteran had fractured feet when he was in the service.  Of 
record is the February 1980 medical record wherein it was 
noted that the veteran reported having fractured feet when he 
was in the service.

In June 2004, the veteran submitted a lay statement from 
P.O., who stated that he was stationed on the same ship as 
the veteran while in the service and during a bad storm, 
while he and the veteran were tarping a cargo hole, the 
veteran's feet slipped under the angles iron causing the 
veteran's injury.

The Board finds that the December 2002 letter and the 
February 1980 medical record from the private physician - 
reflecting that the physician believed that the veteran had 
fractured feet in service, and the June 2004 lay statement - 
reflecting corroboration of the veteran's report of his 
injury in service - constitutes new and material evidence to 
reopen the claim of service connection for a bilateral foot 
disorder.  As these records have not previously been 
considered by agency adjudicators, and are not cumulative or 
redundant of evidence previously of record, they are "new".  
Moreover, as the evidence indicates that the veteran suffered 
an injury in service, these records relate to an 
unestablished fact that is necessary to substantiate the 
claim, and provides a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.


ORDER

As new and material evidence to reopen the claim of service 
connection for a bilateral foot disorder has been received, 
to this extent, the appeal is granted.


REMAND

As this case has been reopened, the Board finds that further 
development on the claim for service connection, on the 
merits, is warranted.  The Board notes that the RO has not 
previously adjudicated the veteran's claim for service 
connection on the merits, specifically considering the June 
2004 lay statement from P.O.  The Board finds that to proceed 
in adjudicating this claim would prejudice the veteran in the 
disposition thereof as the RO has not conducted the proper 
development of his claim regarding the issue of service 
connection for a bilateral foot disorder.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, this case 
must be remanded for further development, if necessary, and 
adjudication.

The Board also notes that the veteran receives treatment at 
the Salt Lake City, Utah VA medical center (VAMC).  The most 
recent VA treatment record associated with the claims file is 
dated in July 2005.  Therefore, the RO must obtain and 
associate with the claims file all outstanding VA medical 
records dated from July 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Salt Lake City VAMC since July 2005, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met 
with respect to the claim on appeal, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
all evidence in the appellant's possession, and ensure that 
its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 20020; 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Salt 
Lake City VAMC all outstanding pertinent 
records of evaluation and treatment for 
bilateral foot disorder, from July 2005 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
bilateral foot disorder that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See  38 U.S.C.A. §§ 5109B, 7112).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


